t c memo united_states tax_court fountain valley transit mix inc petitioner v commissioner of internal revenue respondent docket no filed date jerome pastor and neil dilman for petitioner robert f conte for respondent memorandum findings_of_fact and opinion scott judge respondent determined a deficiency in petitioner's federal_income_tax for its fiscal_year ending date in the amount of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure some of the issues raised by the pleadings have been disposed of by agreement of the parties leaving for decision whether petitioner is entitled to a deduction as a trade_or_business expense of the cost of purchasing tires which it contends were for use on leased trucks and whether petitioner is liable for an accuracy- related penalty under section as determined by respondent findings_of_fact some of the facts have been stipulated and are found accordingly petitioner fountain valley transit mix inc is a california corporation at the time of the filing of the petition in this case petitioner maintained its principal_place_of_business in fountain valley california petitioner filed its federal_income_tax return for its fiscal_year ending date with the internal_revenue_service center in fresno california petitioner was incorporated in date and operated a ready-mixed concrete business in southern california during its fiscal_year ending date petitioner produced and delivered ready-mixed concrete to unrelated third-party contractors who had building projects in the southern california area during its fiscal_year petitioner was owned half by mr kurt caillier kurt caillier and half by kurt caillier's brother mr randy caillier randy caillier in kurt all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - -3 caillier randy caillier their father andre caillier and kurt caillier's uncle mr howard le mieux the caillier family owned or controlled the following corporations a a ready-mixed concrete inc a a l a premix royal tire co inc doing business as johnny gillette tire co gillette tire r k trucking cemak trucking downey transit mix and mission viejo materials during the years and the cailliers owned at least seven companies which used trucks in the operations of their businesses in kurt caillier was the president of a a a a used concrete trucks in the operation of its business during petitioner's fiscal_year a a had larger gross_sales than petitioner kurt caillier is the president and 50-percent owner of l a premix another ready-mixed concrete company which uses concrete trucks in the operation of its business l a premix was formed and began operations sometime in in the caillier family began purchasing concrete trucks for l a premix for a period prior to the full operation of l a premix petitioner leased some of the concrete trucks which the caillier family had purchased for l a premix in kurt caillier owned percent of cemak trucking downey transit mix and r k trucking each of these companies used trucks in the operation of its business - -4 during petitioner's fiscal_year gillette tire was in the business of selling and recapping tires for its fiscal_year ending date gillette tire filed a consolidated tax_return with a a gillette tire derived a substantial portion of its income from the sale of truck tires and tire-related services to unrelated third parties in date petitioner signed a lease agreement with nikki's leasing corp nikki's to lease ready-mixed concrete trucks the nikki lease kurt caillier established nikki's and other leasing companies in to lease trucks to the caillier family's related companies these companies were owned by children of kurt and randy caillier but controlled by kurt and randy caillier during petitioner's fiscal_year kurt caillier was the president of both petitioner and nikki's during its fiscal_year ending date petitioner leased trucks from nikki's pursuant to the nikki lease in petitioner had on lease from nikki' sec_48 trucks the number of trucks used by petitioner fluctuated from day to day if petitioner needed additional trucks it would use available trucks of related companies and sometimes would rent trucks from unrelated sources in petitioner did not own any concrete trucks in mr chris pisano mr pisano was petitioner's general manager as general manager mr pisano ran the daily - -5 operations of petitioner mr pisano also ran the daily operations of l a premix the nikki lease required nikki's as lessor to pay for the replacement of all tires on the trucks it leased to petitioner the second clause of paragraph of the nikki lease the tire replacement clause stated as follows lessor will provide at its own cost and expense all necessary replacement tires and tubes lessee agrees that lessee's driver will substitute the spare tire when tire trouble occurs on said vehicle while in possession of lessee's driver and that lessee's drivers shall not operate said motor_vehicle on a flat tire or tires or any tire or tires which do not contain sufficient air pressure to prevent damage to the sidewalls thereof other than from ordinary wear_and_tear the nikki lease further stated that the lessor was to provide and pay for all mechanical repairs maintenance and parts and labor petitioner was to provide for lubrication and gasoline expenses as well as washing and cleaning the trucks paragraph of the lease stated waiver the failure of either party hereto in any one or more instances to insist upon the performance of any of the terms covenants or conditions of this lease exercise any right or privilege in this agreement conferred or the waiver of any breach of any of the terms covenants or conditions of this agreement shall not be construed as hereafter waiving any such terms covenants conditions rights or privileges but the same shall continue and remain in full force and effect the same as if no such forbearance or waiver had occurred the lease agreement which was signed on behalf of nikki's by kurt caillier and on behalf of petitioner by chris pisano was - -6 shown to internal revenue_agent paul siebert agent siebert in during an audit of petitioner's tax_liability for its fiscal_year to substantiate the truck rental expense petitioner was claiming on its federal_income_tax return for that fiscal_year when respondent's agent was given the nikki lease he was not informed it had been modified and no addendum was attached to the nikki lease an addendum had not been entered into at that time the tire replacement clause in the nikki lease was pointed out to kurt caillier by agent siebert during the audit of petitioner's tax_liability for its fiscal_year thereafter kurt caillier signed for both the lessee and lessor an addendum to the lease the nikki lease addendum which stated as follows confirming the existing practice between companies the lessee shall be responsible for the replacement of all worn tires and return the vehicle to lessor with the tire in good condition reasonable wear_and_tear excepted the monthly rental shall take this into consideration april leasing corp april leasing elissa leasing corp elissa leasing andrea leasing corp andrea leasing and stacey leasing corp stacey leasing were also leasing companies which were controlled by kurt caillier and randy caillier these companies were established in to lease concrete trucks to entities controlled by the caillier family in the same way that nikki's leased trucks to petitioner the lease agreements - -7 entered into between april leasing elissa leasing andrea leasing and stacey leasing and other concrete companies controlled by the caillier family contained the same terms as the nikki lease placing the obligation of purchasing new tires on the lessor after agent siebert pointed out the tire replacement clause in the nikki lease to kurt caillier in kurt caillier signed on behalf of the lessor addenda to the elissa leasing andrea leasing and stacey leasing leases identical to the addendum to the nikki lease these addenda were then attached to the original leases kurt caillier in signed on behalf of april leasing an addendum to its lease with a a identical to the nikki lease addendum and andre caillier signed this addendum on behalf of a a the addendum to the april leasing lease however was dated date in date gillette tire had an opportunity to purchase a large number of tires at a discount mr ron rose mr rose who handled all the maintenance and mr cliff bodie mr bodie who handled all the tire maintenance for all the related companies named above figured out how many tires in total should be purchased for use of all the related concrete companies during a 1-year period mr pisano determined the tires needed by petitioner's leased trucks for a year the number of tires which mr rose and mr bodie determined would be needed by all the related concrete companies was based on the total yardage of concrete they estimated the companies would haul during the year - -8 gross_sales of a ready-mixed concrete operation during a year are directly related to the yards of concrete the company sells during that year the number of tires used on the trucks operated by a ready-mixed concrete business is dependent on the distance the trucks are driven which is related to the number of yards of concrete sold since the range for hauling of concrete is limited by the time the concrete will remain useful after it is placed in the truck generally petitioner would not deliver concrete to a location that was more than a 90-minute drive from petitioner's plant kurt caillier approved the bulk purchase of tires on date gillette tire submitted invoice no to petitioner in the amount of dollar_figure for tires according to a gillette tire billing statement dated date petitioner paid dollar_figure on date approximately one-third of dollar_figure to gillette tire the billing statement indicates that the payment was in reference to invoice no petitioner's books_and_records indicate that this payment to gillette tire was made with petitioner's check no according to petitioner's books_and_records another payment of dollar_figure was made by petitioner with check no on date to gillette tire with respect to the date invoice on date an intercompany account between - -9 petitioner and gillette tire showed that petitioner owed an additional dollar_figure to gillette tire a statement from gillette tire to petitioner dated date shows a number of charges by gillette tire to petitioner from may to date and the following payments or credits to the account 1055-a r -dollar_figure 1875-a r -dollar_figure blank a blank -dollar_figure the repair expenses which were claimed on nikki's federal_income_tax returns for its fiscal years ending date date and date were allocated to nikki's returns by mr john gaeta mr gaeta a a's vice president mr gaeta was also responsible for allocating other expenses such as repairs fuel and insurance among the related companies the repair expenses were allocated to nikki's returns pursuant to the terms of the nikki lease the repair expenses_incurred by petitioner and the other related ready-mixed concrete companies were allocated to the leasing companies' returns just as certain other expenses were allocated for example petitioner had its own fuel pumps and trucks of related companies as well as petitioner's trucks used those pumps some of the expense of the fuel pumps was later allocated to the other related companies - -10 petitioner's federal_income_tax returns for its years ending date and showed the following respective gross_receipts and expenses year gross_receipts fuel tax truck maintenance fuel dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number according to the information reported on petitioner's income_tax returns for its fiscal years and petitioner's fuel taxes increased as its gross_receipts increased however in petitioner's fuel expenses dropped significantly despite the increase in gross_receipts and fuel taxes kurt caillier very briefly reviewed petitioner's federal_income_tax return for its fiscal_year ending date the return before he signed it kurt caillier signed the return presuming it was correct kurt caillier was aware that the tire expense at issue in this case was deducted on the return nikki's federal_income_tax returns for the fiscal years ending date and showed the following respective gross rents and expenses year gross rents insurance truck maintenance licenses dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number - -11 according to the information reported on nikki's returns nikki's gross rents and license fees doubled from to however from to despite the increase in gross rents as compared to insurance expenses and truck maintenance_expenses decreased for its fiscal years ending date and nikki's reported taxable_income as follows fiscal_year ended taxable_income loss date date date dollar_figure big_number big_number a a's gross_sales for its fiscal_year ending date were dollar_figure for its fiscal_year ending date gillette tire reported net sales of dollar_figure during his audit of petitioner's tax_liability agent siebert reviewed every item in petitioner's truck maintenance account for the fiscal years ending date and among the items in the account claimed as truck maintenance_expenses on petitioner's federal_income_tax returns for its fiscal years ending date and agent siebert found no invoice for the purchase of tires other than gillette tire's invoice no for dollar_figure dated date during his examination agent siebert was given no documentation relating to the actual delivery of the tires petitioner purchased - -12 from gillette tire nor to the installation of tires on petitioner's trucks also agent siebert during his audit of petitioner's income_tax_liability asked to see all of petitioner's documents relating to the rental of nikki's concrete trucks including documents which showed how the rental rate was set and how many trucks were being rented petitioner had very few records with reference to the rental of trucks and no records showing the number of trucks that were used by petitioner on a weekly monthly or yearly basis respondent in her notice_of_deficiency determined that petitioner was not entitled to deduct dollar_figure of its claimed deduction for truck maintenance_expenses this amount was the total amount of checks numbered and to gillette tire which petitioner claims were for tires purchased for its trucks opinion sec_162 generally allows a taxpayer a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business these expenses must be directly connected with or pertaining to the taxpayer's trade_or_business sec_1_162-1 income_tax regs as a general_rule where an expense is the obligation of another a taxpayer cannot properly claim a deduction for the expense as an ordinary_and_necessary_expense of his business 308_us_488 802_f2d_365 9th cir affg on this issue tcmemo_1984_264 respondent's position in this case is that under the lease between nikki's and petitioner the purchase of tires was an expense of nikki's and therefore the tire purchase expense was properly deductible by nikki's and not by petitioner in order to show that the lease was not an accurate statement of the agreement between the parties petitioner introduced the testimony of kurt caillier which respondent objects to under the parol evidence rule under the terms of the lease the obligation of paying for the tire expenses was nikki's petitioner argues that kurt caillier's testimony should be admitted to prove that the terms of the lease were contrary to the intent of the parties respondent contends that any parol evidence pertaining to the tire expense provision in the lease should be excluded as a preliminary matter respondent contends that we should apply the danielson_rule 378_f2d_771 3d cir vacating 44_tc_549 to determine the rights of the parties in this case this court has consistently in 378_f2d_771 3d cir vacating 44_tc_549 the court stated a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show continued - -14 held that we do not follow the danielson_rule unless required to do so by 54_tc_742 affd 445_f2d_985 10th cir and has instead adopted a strong_proof rule 92_tc_138 87_tc_1046 73_tc_406 since the court_of_appeals for the ninth circuit the circuit to which this case is appealable has not explicitly adopted the danielson_rule see 51_tc_306 affd sub nom throndson v commissioner 457_f2d_1022 9th cir we will apply the strong_proof rule which we have adopted under this rule parol evidence is admissible on the issue of whether a clear provision of an agreement was put in the agreement by mistake the parties point out that in 68_tc_249 affd 608_f2d_240 5th cir we stated where we are called upon to make a state law determination as to the existence and extent of legal rights and interests created by a written instrument we must look to that state's parol evidence rule in deciding whether or not to exclude extrinsic evidence that bears on the disputed rights and interests under the instrument continued its unenforceability because of mistake undue influence fraud duress etc - -15 in this case our issue is not the rights created by the lease as written which requires nikki's to pay for tires but whether there was a mistake in putting the provision as to payment in the lease however we conclude that under california law if it has application here as under our strong_proof rule parol evidence would be admissible to show that the provision in the lease for payment by nikki's for tires was a mistake under california law where a mistake in a writing is put in issue the parol evidence rule does not exclude evidence relevant to that issue cal civ proc code sec west stock v meek p 2d cal we therefore may properly consider the testimony of kurt caillier with respect to whether there was a mistake in the lease with respect to which company was required to furnish tires for the trucks petitioner leased from nikki under california law the requirement of consent to a contract may be disproved by mistake mistake may be either of fact or of law cal civ code sec west mistake of fact is a mistake not caused by the neglect of a legal duty on the part of the person making the mistake and consisting of either an unconscious ignorance or forgetfulness of a fact material to the contract or belief in the present existence of a thing material to the contract which is nonexistent cal civ code sec west mistake must be proven by clear and - -16 convincing evidence and a preponderance of evidence is insufficient moore v vandermast inc p 2d cal martinelli v gabriel p 2d cal dist ct app taff v atlas assurance co p 2d cal dist ct app in this case unlike the situation in numerous california cases dealing with the issue of mistake the parties seeking relief from mistake are related companies therefore in this case it is more difficult to determine the true intent of the parties at the time of contracting however there is no evidence in this case as is later more fully pointed out of the circumstances surrounding the execution of the lease the only testimony here concerning a mistake in the lease is the testimony of kurt caillier that he had always understood that petitioner was to pay for the tires and not the lessor kurt caillier testified that he did not read the contract carefully when he signed it on behalf of the lessor since the contract was between two of his related companies he did not explain who drafted the lease or who told the drafter what provisions to include based on the evidence we hold that petitioner has not met its burden of proving that the tire replacement clause was entered into by mistake the testimony of kurt caillier is the only evidence as to the lease in the record his testimony is unsupported by the terms of the lease and by identical language - -17 in the leases between a a and april leasing and between elissa leasing and stacey leasing and other companies owned and controlled by the cailliers the record does not show that petitioner deducted tire expenses for prior years or whether the other companies related to petitioner deducted tire expenses for years prior to petitioner's prior two federal_income_tax returns listed only truck maintenance_expenses in general and did not specify any amounts as tire expenses and petitioner offered no proof that prior purchases were made or deducted by petitioner respondent's agent in reviewing the books_and_records of petitioner for years prior to found no payment of tire expense or deduction taken for such expense kurt caillier testified that had he known that the tire replacement clause put the burden of providing tires on nikki's the lease rate would have been higher but this statement was not supported by other evidence in the record such as by lease rates of other companies or of petitioner's related companies petitioner has offered no evidence other than the testimony of kurt caillier there are numerous other deficiencies in the evidence kurt caillier testified that he did not read the lease carefully before he signed it but he did not testify as to who furnished the drafter of the lease with the information that caused this clause to be put in the lease the record shows that mr chris pisano the general manager of petitioner signed the truck rental lease on behalf of - -18 petitioner mr pisano was a witness in this case but he was not asked and did not state whether he understood that nikki's was to pay for tires for any of the trucks it leased to petitioner when he signed the lease on behalf of petitioner he did say that for petitioner's fiscal_year ending in petitioner had its busiest time and leased about trucks from nikki's and he also stated that he furnished to kurt caillier his estimate of the number of tires the trucks operated by petitioner would use in a year however he was not asked and did not testify as to the number of tires he determined would be used for the trucks in a year this lack of evidence is particularly important in evaluating whether there was a mistake in the lease agreement since petitioner was billed by gillette tire for tires at a cost of dollar_figure but an adjustment to the account was made on date the inference from this adjustment is that petitioner was no longer liable for the charge for these tires the record also shows that it was not uncommon for one of the caillier-owned corporations to pay expenses of another and make adjustments on the books of the corporations involved not only is there no strong_proof in this case that the provision that nikki's pay for the tires on the trucks rented to petitioner was a mistake the evidence as a whole indicates that it was not a mistake in the agreement the parties entered into - -19 petitioner argues in a memorandum filed prior to the briefs in this case but incorporated in petitioner's opening brief by reference that in the alternative the parties subsequently modified the nikki lease since the contract was not modified in writing until agent siebert pointed out to kurt caillier that the tire expenses were to be borne by the lessor under the contract which occurred subsequent to the taxable_year at issue in this case petitioner argues that the parties modified the contract by an executed oral agreement cal civ code sec west states as follows a a contract in writing may be modified by a contract in writing b a contract in writing may be modified by an oral agreement to the extent that the oral agreement is executed by the parties c unless the contract otherwise expressly provides a contract in writing may be modified by an oral agreement supported by new consideration the statute_of_frauds is required to be satisfied if the contract as modified is within its provisions while it is clear under california law that a written contract may be modified either by a subsequent written contract or by an executed oral contract petitioner has offered no evidence whatsoever of either an oral agreement or of any new consideration kurt caillier testified that until he was unaware of the provision in the lease that nikki's pay for tires on the trucks leased to petitioner this is contradictory to an oral agreement modifying the provision - -20 based on the evidence in this record we sustain respondent's disallowance of petitioner's claimed deduction for the cost of truck tires purchased in its fiscal_year next at issue is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 sec_6662 specifies as one of those items any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or for a corporation dollar_figure sec_6662 sec_6662 states that the amount of the understatement shall be reduced by the portion of the understatement which is attributable to the tax treatment of any item if there is or was substantial_authority for such treatment or if the relevant facts affecting the item's tax treatment are adequately disclosed on the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item to determine whether the treatment of any portion of an understatement is supported by substantial_authority the weight of authorities in support of the taxpayer's position must be substantial in relation to the weight of authorities supporting contrary positions antonides v commissioner - -21 t c affd 893_f2d_656 4th cir sec_1_6662-4 income_tax regs petitioner has not shown that there was substantial_authority for its position that the tire expense deduction was properly taken on petitioner's return for the year at issue the tire expense was included under the category truck maintenance but was not separately listed on the return we hold that the tire expense deduction was not adequately disclosed on petitioner's return sec_6664 provides that the penalty should not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such portion of the underpayment and that he acted in good_faith with respect to such portion for the same reasons we conclude that petitioner has not shown that the provision of its contract with nikki's that nikki's pay for the cost of tires used on trucks leased to petitioner was a mistake we conclude that petitioner has not shown reasonable_cause for its understatement_of_tax we therefore sustain respondent's determination of the accuracy-related_penalty under sec_6662 decision will be entered under rule
